In an action to collect $652,544 in alimony arrears pursuant to a judgment of the Jefferson Family Court, State of Kentucky, dated August 31, 2001, entered upon the failure of the defendant Herbert F. Gunnison to appear or answer, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Brands, J.), dated July 15, 2003, which denied her motion for summary judgment, and, in effect, upon searching the record, granted summary judgment to the defendants dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents Citigroup, Inc., Citibank, N.A., doing business as Citigroup Private Bank, Citibank Private Bank, and Citi Trust Services.
The Supreme Court properly denied the plaintiffs motion for summary judgment and, in effect, upon searching the record, granted summary judgment to the defendants dismissing the complaint. The plaintiff failed to show or at least raise a triable issue of fact whether she properly acquired jurisdiction over the defendant Herbert F. Gunnison (cf. Fiore v Oakwood Plaza Shopping Ctr., 78 NY2d 572 [1991], rearg denied 79 NY2d 916 [1992], cert denied 506 US 823 [1992]).
*593The plaintiff’s remaining contentions are without merit. Florio, J.P., Adams, Cozier and Spolzino, JJ., concur.